Citation Nr: 1024431	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1954 to March 
1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The July 2007 letter 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, lay statements, and 
a VA examination report have been associated with the claims 
file.  The Board notes specifically that the Veteran was 
afforded a VA examination in August 2007.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate with regard to hearing loss as it is 
predicated on a review of the claims folder and available 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and provides a clear 
opinion with respect to the etiology of the Veteran's hearing 
loss along with reasons and bases for the opinion rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Service treatment records contain no complaints or diagnoses 
relating to hearing loss.  March 1954 enlistment and March 
1956 separation examinations show that the Veteran's hearing 
was 15/15 on whispered voice testing.

The Veteran reported that he was exposed noise from 45 
caliber pistols, M-1 rifles, rocket launchers, M-1 carbines, 
and 30 caliber machine guns in basic training.  He also 
reported exposure to 90 millimeter cannons and 50 caliber 
machine guns in armored crewman training.  The Veteran 
reported that he was not issued ear protection in service.  
The Veterans DD 214 shows that the Veteran served with 
Company E, 14th Armored Calvary.

In an April 2007 buddy statement, B.M. reported going through 
basic training and tank training with the Veteran.  He 
reported exposure to rifle fire, hand grenades, and machine 
guns.  He stated that they fired 90 millimeter cannons, 50 
caliber machine guns, and grease guns in tank training.

The earliest post-service medical evidence of a hearing loss 
disability was during the Veteran's August 2007 VA 
examination.  The Board notes that this was 51 years after 
the Veteran's separation from service.  The Veteran has not 
identified any other medical evidence in support of his 
claim.  

The August 2007 VA audiological examination clearly reflects 
current hearing loss in accordance with 38 C.F.R. § 3.385.




On the August 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
70
LEFT
25
30
35
70
75

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 76 percent in the left ear.  The 
Veteran was diagnosed with bilateral sensorineural hearing 
loss. 

The Veteran's claims file was reviewed at the time of his VA 
audiology examination.  The Veteran reported that he had 
hearing loss in both ears.  He reported that his wife first 
began to complain of his hearing 20 years prior, and he 
noticed it himself about 15 years prior.  The Veteran stated 
this several times when re-questioned.  The Veteran's history 
was noted to be positive for military noise exposure.  The VA 
audiologist stated that the Veteran was subject to loud noise 
while he was a crewman in a tank, shooting 90 millimeter tank 
cannons.  The Veteran also shot rifles, 50 caliber machine 
guns, grease guns, and he was near exploding live hand 
grenades.  Hearing protective devices were not used in 
service.  The Veteran denied recreational or occupational 
noise exposure.  The VA audiologist noted findings from 
whispered voice testing in service.  The VA audiologist also 
noted that whispered voice tests do not provide an accurate 
or valid indication of the presence or absence of hearing 
loss.  The VA audiologist stated that the Veteran did not 
complain of any medical problems at the time of his 
discharge, and he did not begin to notice hearing loss until 
at least 20 or 25 years after his release from the military.  
The VA audiologist opined, therefore, that it was not as 
likely as not that the Veteran's hearing loss resulted from 
military noise exposure.  

The Veteran has reported exposure to noise from 45 caliber 
pistols, M-1 rifles, rocket launchers, M-1 carbines, 30 
caliber machine guns, 90 millimeter tank cannons, and 50 
caliber machine guns in service.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In the present case, the Veteran is competent to report 
exposure to artillery and cannon fire in service, and the 
Board finds that the Veteran's statements are credible.  The 
Veteran's buddy statement also supports the Veteran's 
testimony with regard to in-service noise exposure.  However, 
there is no competent medical evidence of record which 
relates the Veteran's current hearing loss to his in-service 
noise exposure.  The Board notes that the Veteran's reported 
in-service noise exposure was specifically discussed and 
considered in by an August 2007 VA examiner.  The VA 
audiologist found, nonetheless, that the Veteran's hearing 
loss was not likely related to service. 

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, that 
the VA audiologist's opinion provides the most probative 
evidence of record with respect to the etiology of the 
Veteran's current hearing loss.  The available evidence of 
record was reviewed, and the Veteran's reported history was 
noted in the examination report.  The evidence discussed with 
regard to the Veteran's hearing loss appears to be factually 
accurate.  The August 2007 VA audiologist noted that there 
were no complaints, treatment, or diagnoses of hearing loss 
in service.  The VA audiologist also noted that the Veteran 
did not begin to notice hearing loss until 20 to 25 years 
after his separation from service.  Based on this evidence, 
the VA audiologist found that the Veteran's hearing loss was 
not likely the result of his military noise exposure.  The 
Board finds that sound reasoning has been provided for the 
opinion rendered by the VA examiner.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  There is no evidence of 
record which shows that the Veteran's hearing loss was 
incurred in service or within one year of the Veteran's 
separation from service.  

Although the Veteran has a current diagnoses of bilateral 
hearing loss, medical evidence of record does not show that 
hearing loss was incurred or aggravated in service.  
Sensorineural hearing loss did not manifest within a year 
following the Veteran's separation from service.  Finally, no 
nexus has been established between the Veteran's current 
hearing loss and his in-service noise exposure.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the Veteran has bilateral hearing loss 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

A VA examination was completed in August 2007.  Although the 
VA examiner considered the Veteran's history given at the 
time of the VA examination, she failed to address an earlier 
April 2007 statement submitted by the Veteran with respect to 
tinnitus.  The Veteran had reported, in pertinent part, that 
he first experienced a ringing in his ears on the rifle range 
in service.  He stated that this worsened during tank armor 
crewman training, especially when the machine gun was fired.  
The VA examiner, in rendering her opinion did not address the 
Veteran's reports of experiencing ringing in his ears in 
service on the rifle range during tank armor crewman 
training.

In this regard, the Board emphasizes that the Veteran is 
competent to report his symptomatology in service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that the Board may not rely 
on a medical opinion in which it is determined that a 
veteran's lay statements lack credibility solely because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 
2006).  To be adequate, a medical opinion must be based upon 
an accurate factual premise. Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  This includes considering a veteran's lay 
assertions of symptomatology that he is competent to observe, 
unless the Board has explicitly found that the assertions are 
not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
The Board will remand this case for a supplemental medical 
opinion, based on the premise that the Veteran is competent 
to observe diagnoses and treatment rendered since service.  
See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(holding "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should refer the case to a 
VA audiologist for a supplemental opinion.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should review the entire claims folder, to 
include the Veteran's lay statements.  In 
the supplemental opinion, the examiner 
should address the Veteran's April 2007 
statement regarding ringing in his ears in 
service, noting that the Veteran is 
competent to report symptoms that he 
experienced.

The examiner should render an opinion, 
based on available evidence, as to whether 
it is at least as likely as not that the 
Veteran's tinnitus was incurred in 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


